DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
Please note the IDS has only been considered in part, as noted on the information disclosure statement. The references slashed through were not considered because an English translation was not provided.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Application
In response to Office action mailed 08/18/2021, Applicants have submitted a new information disclosure statement in the response filed 10/08/2021.
Claim(s) 1-4, 6-10 and 12-18 are pending examination.

Response to Arguments
Applicants’ previous amendments to the claims, dated 07/19/2021, overcomes the previous prior art of record.
Prior Art
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Jimarez et al., US Patent No. 6,194,667 teaches Receptor pad structure for chip carriers.
	b. Pendse, PG Pub 2005/0110164 teaches bump-on-lead flip chip interconnection.
	c. Pendse PG Pub 2006/0255473 teaches a flip chip interconnect solder mask.

Reasons for Allowance
2. 	Claims 1-4, 6-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a first lead, including a first bump connecting part and a first lead segment, said first lead segment connected to said first bump connecting part, and a width of said first lead segment being smaller than a width of said first bump connecting part; and a second lead, adjacent to said first lead, having a lead gap between said second lead and said first lead, including a second bump connecting part and a first lead segment, said first lead segment of said second lead connected to said second bump connecting part, said first bump connecting part and said second bump connecting part arranged staggeredly, and said second bump connecting part adjacent to said first lead segment of said first leads wherein said first lead further includes a second segment, and said second lead further includes a second lead segment; said first lead segment of said first lead is connected between said second bump connecting part and said second lead segment of said first lead and said first lead segment of said second lead is connected between said second bump connecting part and said second lead segment of said second lead, part of said first and second leads are covered by a solder mask layer, and said second lead segment of said first lead and said second lead segment of said second lead are exposed by said solder mask layer.
Claims 2-4, 6-10 and 12-16 are allowed, because they depend from the allowed claim 1.  
Independent claim 17 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 17, a first lead, including a first bump connecting part and a first lead segment, said first lead segment connected to said first bump connecting part, and a width of said first lead segment being smaller than a width of said first bump connecting part; and a second lead, adjacent to said first lead, having a lead gap between said second lead and said first lead, including a second bump connecting part and a first lead segment, said first lead segment of said second lead connected to said second bump connecting part, said first bump connecting part and said second bump connecting part arranged staggeredly, and said second bump connecting part adjacent to said first lead segment of said first lead; wherein a side of said first lead segment of said first lead is curved; and a side of said second bump connecting part corresponding to a side of said first lead segment of said first lead is curved; said first lead further includes a second segment, and said second lead further includes a second lead segment; said first lead segment of said first lead is connected between said second bump connecting part and said second lead segment of said first lead and said first lead segment of said second lead is connected between said second bump connecting part and said second lead segment of said second lead, part of said first and second leads are covered by a solder mask layer, and said second lead segment of said first lead and said second lead segment of said second lead are exposed by said solder mask layer.
Claim 18 is allowed, because it depends from the allowed claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895